FILED
                            NOT FOR PUBLICATION                              SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30320

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00002-JDS

  v.
                                                 MEMORANDUM *
SHANE JON BRAATEN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Shane Jon Braaten appeals from the 110-month sentence imposed following

his guilty-plea conviction for receipt of child pornography, in violation of 18

U.S.C. § 2252A(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Braaten contends that the district court failed to explain adequately the basis

for its sentence and ignored his policy arguments challenging the child

pornography Guideline. The record reflects that the court sufficiently explained

the reasons for imposing the below-Guidelines sentence, and that it considered

Braaten’s arguments. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.

2008) (en banc); United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008).

      Braaten also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, Braaten’s below-Guidelines sentence is substantively reasonable. See Gall

v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                  11-30320